IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT

ERNEST WHOLAVER, JR.,            : No. 4 EAP 2017
                                 :
             Appellant           :
                                 :
          v.                     :
                                 :
COMMONWEALTH OF PENNSYLVANIA, :
GOVERNOR TOM WOLF; MIDDLETOWN:
POLICE DEPARTMENT CHIEF JOHN T. :
BEY; DAUPHIN COUNTY SHERIFF’S    :
OFFICE NICHOLAS CHIMIENTI, JR.,; :
DAUPHIN COUNTY DISTRICT          :
ATTORNEY’S OFFICE EDWARD M.      :
MARSICO, JR., ET AL.,            :
                                 :
             Appellees           :




                                     ORDER


PER CURIAM


     AND NOW, this 28th day of April, 2017, the Notice of Appeal is quashed.